Citation Nr: 0030983	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-10 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty for more than 20 years 
between July 1940 and July 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO).

The appellant testified before the undersigned Member of the 
Board on November 3, 1999 and a transcript of that hearing 
has been associated with the record on appeal.

Statements by the veteran and his representative at the Board 
hearing could be construed as claims of service connection 
for tinnitus and vertigo.  These matters are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed by the RO.

2. The appellant's bilateral hearing loss is manifested by 
average puretone thresholds, at 1000, 2000, 3000, and 4000 
Hertz, of 87 decibels in the right ear, and 62 decibels in 
the left ear, with speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.

3. The evidence does not show an exceptional or unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment, rendering impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85-4.86 Diagnostic Code (DC) 6100 (1998) and (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an increased disability rating for 
his service-connected bilateral hearing loss.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (2000).  This law rewrites that 38 U.S.C. §§ 5100-5107 
"duty to assist" provisions, to eliminate the well-grounded 
claim requirement, and requires the Secretary to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided a VA audiometric examination in February 1999, and a 
personal hearing in November 1999.  The RO collected all 
identified medical records.  There is no indication in the 
record that there is any additional evidence that has not 
been associated with the claims file, and the Board finds he 
is not prejudiced by appellate review.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Initially, the Board notes that the regulations pertaining to 
the rating of service-connected hearing loss under the 
Schedule for Rating Disabilities, 38 C.F.R. Part IV (Rating 
Schedule), were amended, effective June 10, 1999.  See 64 FR 
25202  (May 11, 1999).  The new regulations provide that an 
alternative formula for determining the level of disability 
should be used if the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz are all at 55 decibels or higher, or if 
the puretone threshold at 1000 Hertz is 30 or less and at 
2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2000).  Each ear 
is to be evaluated separately under this part of the new 
regulations. This change occurred during the pendency of the 
veteran's appeal.  The United States Court of Appeals for 
Veterans Claims has held that, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted 
the version of the law or regulation most favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313  (1991).

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, DC 6100 (1998); 38 C.F.R. 
§§ 4.85-4.86, DC 6100  (2000).  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the appellant's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).
The appellant was initially granted service connection for 
bilateral hearing loss in 1969 and was assigned a 20 percent 
disability rating.  In 1975, this rating was confirmed and 
the appellant's disability evaluation of 10 percent has been 
confirmed and continued since 1969.

In September 1998, the appellant filed a claim seeking an 
increase in the disability rating for his service-connected 
bilateral hearing loss.

The appellant underwent a VA audiometric examination in 
February 1999 which indicated the following puretone 
thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
        
75
80
75
95
100
LEFT
        
40
45
55
65
85

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 87 decibels in the right ear and 
62 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 92 percent in the right ear and 96 
percent in the left ear.

The appellant testified that he cannot use a telephone and 
that he has severe difficulty hearing.

Applying the audiometric test results of the February 1999 VA 
audiometric examination to Table VI of the Rating Schedule, 
the Roman numeric designation is III for the right ear and II 
for the left ear.  38 C.F.R. § 4.85, Table VI (2000).  When 
the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a noncompensable rating for the appellant's service 
connected bilateral hearing loss.  38 C.F.R. § 4.85, Table 
VII, DC 6100
 (2000).  Under the new regulations that result would 
increase to a 10 percent rating since the puretone thresholds 
in the right ear are all at 55 or above with an average of 87 
which corresponds to a Roman numeric designation of VIII for 
the right ear after applying Table VIA which is a higher 
Roman numeric designation than was obtained using Table VI.  
38 C.F.R. § 4.86(a) (2000).  When the formula for determining 
the disability evaluation is applied to this numeric 
designation (along with Roman numeral II for the left ear), 
the result is a 10 percent disability evaluation. .  
38 C.F.R. § 4.85, Table VII, DC 6100 (2000).

Applying the above, the Board finds that under the schedular 
criteria, the appellant is entitled to a 10 percent 
evaluation.  However, since his current 20 percent evaluation 
has been in effect since 1969, the RO properly maintained the 
previously established rating.  See 38 C.F.R. § 3.951 (2000). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).  However, the Board finds 
that application of the extraschedular provisions is not 
warranted in this case.  The Board does not that the 
appellant has complained of difficulty in conversation and 
inability to use the telephone.  However, there is no 
objective evidence that the appellant's service connected 
bilateral hearing loss presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).




Accordingly, the claim for an increased evaluation for 
bilateral hearing loss, currently evaluated as 20 percent 
disabling, is denied.


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 20 percent disabling, is denied.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


